DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 5, 6, 14, 16 and 20 are cancelled. Therefore, claims 1, 4, 7-13, 15, 17-19 and 21-25 are currently pending in this Application. 

Response to Amendment
	Applicants’ Amendment and Response, submitted March 14, 2022, has been reviewed by the Examiner and entered of record in the file.  
Previous Claim Rejections - 35 USC § 103

	Claims 1-4, 6, 7, 12 and 15 were previously rejected under 35 U.S.C. 103 as being obvious by U.S. Patent No. 5,258,406.  In view of Applicants’ amendment to the claims and persuasive argument the obviousness rejection has been overcome and is withdrawn.
Previous Claim Objection
	Claims 1-4, 6, 7, 12 and 15 were previously objected for containing non-elected subject matter.   In view of Applicants’ amendment to the claims, the objection has been overcome and is withdrawn.
Claims 8-11 and 13 were previously objected for depending on a rejected base claim.   In view of Applicants’ amendment to the claims, the objection has been overcome and is withdrawn.
Therefore, claims 1, 4, 7-13 and 15 are allowed
Rejoinder
 Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 18, 19, 21, 22, , directed to the process of  using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 10, 2011 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 17, 18, 19, 21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification does not reasonably provide enablement for a compound for treating/preventing the vast array of cancer(s), auto-immune diseases, metabolic diseases and central nerveous system diseases encompassed by the claims.
 	The claim contains subject matter which was not described in the written description in such a way as to enable one skilled in the art to make and/or use the invention.  Specifically, the claims recite the use of a compound for treating/preventing many types of diseases/conditions including cancer(s), inflammatory diseases and/or neurodegenerative diseases in a subject in need thereof, the method comprising administering to the patient a therapeutically effective amount of a compound of Formula (I).  As stated in MPEP §2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.”
 In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described above.
The Nature of the Invention
Claims 17, 18, 19, 21 and 25 are directed to the use of a compound of claim 1, for treating/preventing many different unrelated diseases and/or conditions including cancer(s), auto-immune diseases, metabolic diseases and central nervous system diseases
The Breadth of Claims
The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  MPEP §2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  Applicants are claiming methods of treating an extremely broad number of diseases or conditions.   The claim encompasses many unrelated disorders including inflammatory and neurodegenerative diseases, for many of which there is no known treatment or cure.  This unpredictability is more pronounced where the diseases disclosed in the Specification are as complex and diverse in etiology and patient populations as the many different types disclosed in this application. 
The State of the Prior Art and
The Predictability of Lack thereof in the Art
The claims are generally drawn to a method of treating as well as preventing any disease, disorder or condition that may be associated with NLRP3 inhibition. However, the specification only teaches that the compounds of formula I are inhibitors of NLRP3. (Specification, p. 152- 154.) There are no working examples or other evidence indicating that the claimed compounds can treat or prevent any disease or condition. Notably, the specification provides no direction as to how prevention might be accomplished. In addition, the prior art fails to provide compensatory guidance. There is no correlation, provided by the instant specification or the prior art, between NLRP3 inhibition and prevention of any-and-all diseases or conditions. It would require undue experimentation for the artisan to practice the invention as broadly claimed.
It is suggested that Applicant amend claims 17 and 25 to remove the term “preventing”. 
Claim Rejection - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.”, (see MPEP § 2173).
Claim 24 is rejected because it recites the limitation of a "prodrug".  The metes and bounds of the term “prodrug” are indefinite.  Prodrugs in general are compounds, which undergo in vivo conversion to parent active drugs. In that sense, recitation of prodrug is acceptable; however, the scope of various variable groups (such as L1, L2, for example) include structural and functional groups, namely esters, amides, etc., and therefore it is not clear what is the difference between these variable groups and the prodrug groups.  There is clear-cut ambiguity as to what is to be considered as prodrug and what is not.  Applicants should note that if the variable groups are prodrug moieties, which are in general inactive but becomes active upon in vivo transformation, then the compound bearing the variable group would be deemed as inactive which is not what the claim recites.     
Furthermore, the issue of second paragraph is whether the structures of the claimed compounds are clearly defined. Applicants’ prodrugs are molecules whose structure may lie outside the subject matter of the compounds of formula (I), but upon metabolism in the body are converted to active compounds falling within the structural scope of compounds of formula (I). The claim describes the function intended but provides no specific structural guidance to what constitutes a "prodrug". Structural formulas, names, or both can accurately describe organic compounds, which are the subject matter of claim 1.  Attempting to define means by function is not proper when the means can be clearly expressed in terms that are more precise.
It is suggested to delete claim 24

Conclusion
	In conclusion, claims 2, 3, 5, 6, 14, 16 and 20 are cancelled. claims 1, 4, 7-13, 15, 17-19 and 21-25  are currently pending in the instant application.  Claims 17-19, 21, 24 and 25 are rejected and claims 1, 4, 7-13, 15, 22 and 23 are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED, Ph.D. whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626